Citation Nr: 1403163	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for an eye condition, claimed as vision loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION


The Veteran had active service from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from May 2012 to December 2013.  These records were not reviewed by the RO but they do not pertain to the issues of service connection for bilateral hearing loss or vision loss.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims. 

In January 2011 and June 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. The Veteran has not been shown to have bilateral hearing loss that manifested in service or within one year thereafter, or current bilateral hearing loss that is causally or etiologically related to his military service. 

2. The Veteran has not been shown to have an eye condition that manifested in service, or current vision loss that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was not incurred or aggravated in service,  and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2. The Veteran's eye condition was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in March 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records (STRs), VA medical treatment records, and indicated private medical records have been obtained.  VA examinations and addendum opinions adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

This case was remanded in January 2011 and June 2013.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's level of hearing loss meets the threshold set forth in 38 C.F.R. § 3.385.  

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from active military service.  In this case, the Veteran's hearing loss was not diagnosed within one year of his separation from service in March 1970.  Presumptive service connection is not warranted.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Veteran has been diagnosed with bilateral sensorineural hearing loss.  The Board has accepted the Veteran's lay statements regarding his exposure to mortars, gunfire, and explosions as competent and credible evidence of noise exposure.  The first and second elements of a service connection claim are satisfied.  Hickson, 12 Vet. App. at 253.

A July 1968 induction audiological examination was conducted and puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

-5
0

-5
LEFT

-5
5

25

At his March 1970 separation examination, the puretone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

0
0
0
0
LEFT

0
0
0
0

These audiograms show normal hearing on entry and separation.  Further, his "PULHES" physical examination profile was "1" for hearing, suggestive that he had normal hearing.  Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

In his March 1970 report of medical history for separation, the Veteran cheeked "no" for the question "have you ever had or have you now... hearing loss."  He also denied ear, nose or throat trouble and running ears.  

In an April 2010 statement, the Veteran asserted that he did not receive a separation examination and instead was simply given his discharge papers.  The Board notes that the Veteran's March 1970 report of medical examination provides specific information indicating that an examination was performed.  Specifically, his inside left forearm tattoo was identified at separation but not on entry, indicating that he got it while in service.  Further, his blood pressure was measured as 120/68 and his vision was noted as being 20/200 in each eye, corrected to 20/20.  These specific findings show that a separation examination was indeed conducted.  Although he is competent to report whether he received an examination, the Board finds the Veteran's statement that he did not receive a separation examination not credible.  Therefore, his assertion that he did not receive a separation examination is not probative evidence in favor of his claim.  

In February 2007, Dr. L. B., a private audiologist, diagnosed sensorineural hearing loss and found it "consistent with [results] we see with noise exposure ..." and recommended hearing aids for both ears.  This statement provides some probative evidence in favor of the Veteran's claim.  But Dr. L. B.'s lack of a rationale for her opinion causes it to be outweighed by other evidence of record.  Further, she did not review the Veterans claims file.  A review of the claims file is not the determinative factor in assigning probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  However, a clinician should have information regarding relevant case facts.  In this case, there is no evidence that Dr. L. B. reviewed the Veteran's STRs and relevant VA treatment records in conjunction with her opinion.  Her opinion is less probative than the August 2013 VA addendum opinion, discussed below.  

In a March 2009 VA treatment record, the Veteran reported a history of noise exposure in the military as well as in occupational and recreational settings.  The health care provider noted that the Veteran used hearing protection in occupational and recreational settings.  As noted above, the Board has conceded that the Veteran was exposed to noise while in the military.  Therefore this finding is redundant and does not provide additional evidence regarding a nexus between in service noise exposure and the Veteran's current hearing loss.  


In March 2011, the Veteran underwent a VA examination.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

20
45
70
80
LEFT

20
45
60
65

The examiner provided a negative opinion and reasoned that the Veteran's hearing was normal at separation and that there was no standard threshold shift in service.  In its June 2013 remand, the Board found the opinion inadequate because the examiner did not address the Veteran's competent, credible assertion that he was exposed to noise in service.  Therefore the March 2011 opinion is not probative evidence.  

In August 2013, an addendum opinion was provided.  The examiner addressed the Veteran's contentions by stating, "...[r]egardless of reported military noise exposure the [V]eteran reported no hearing loss during service."  The examiner reiterated that there was no standard threshold shift noted on the Veteran's entrance and separation examinations.  She also cited to the Institute of Medicine's Landmark Study on Military Noise Exposure, which concluded that there is "no scientific basis for delayed onset noise-induced hearing loss." The examiner explained that "delayed onset noise-induced hearing loss" meant "hearing normal at discharge and causally attributable to military noise exposure 20-30 years later."

The August 2013 VA addendum opinion is of greatest probative weight in this matter.  The report reflects a detailed review of the STRs and other evidence in the claims file, reference to relevant medical principles, and citation to a relevant study.  It provides significant evidence against the Veteran's claim.  The nexus requirement of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

Lastly, in April 2010, the Veteran stated that he was exposed to noise in service, that "there was nothing that could be done until [he] returned home," and that he was told that he would not receive hearing aids.  VA treatment records show that the Veteran first received treatment for hearing loss at a VA Medical Center in August 2006.  He reported having hearing loss for 34 years, beginning in approximately 1972, two years after separation from service.  Because sensorineural hearing loss is a chronic disability set forth in 3.309(a), the theory of continuity of symptomatology is applicable.  Walker, 708 F.3d 1331. 

As noted above, the Veteran specifically denied hearing loss at his March 1970 separation examination report of medical history.  Further, his physical profile and separation audiogram noted normal hearing, and he did not complain of hearing loss in service.  This contradicts the assertion that his hearing loss began in service.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Veteran first sought treatment in August 2006.  The Veteran has not asserted that he received treatment at an earlier time.  In April 2010 he stated that he first received treatment from "Dr. Hussain" at a VA Medical Center.  VA treatment records show that the Veteran first saw Dr. Hussain for hearing loss in August 2006.  The Veteran did not seek treatment for hearing loss for almost 40 years.  Although not dispositive, this lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Service connection based upon the theory of continuity of symptoms is not warranted because the Veteran specifically denied hearing loss at separation.  Further, he did not seek treatment for almost 40 years and when he did, he placed the onset of his hearing loss in approximately 1972, which was two years following service.  

The Board finds that the preponderance of the evidence is against service connection for hearing loss, the benefit of the doubt doctrine is not for application.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Vision Loss

The Veteran has been diagnosed with cataracts in both eyes and dermatochalasis in both eyelids.  The first element of a service connection claim is met.  Hickson, 12 Vet. App. at 253.  With regard to the Veteran's use of glasses, refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013); 38 U.S.C.A. § 1110 (West 2002).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.  

In February 1969, the Veteran complained of photophobia, stated that he had it since age 5.  Upon examination, his ocular media were clear and the impression was "no pathology to explain [the] complaint."  Affording the Veteran the benefit of the doubt, this incident satisfies the second element of a service connection claim.  Id.  

In July 1968 his report of medical history for entry in to service, he reported eye trouble and wearing glasses.  However, at his July 1968 entrance examination, no eye problems were noted.  The examiner noted a cerebral concussion in 1966 but specifically found that there were no sequelae of that injury.  In his March 1970 report of medical history for separation, the Veteran reported eye trouble and wearing glasses.  Nothing was noted at his separation examination .  His vision was corrected to 20/20 in both eyes.  His "PULHES" physical examination profile was "1" for eyes, suggestive that he had no eye problems.  Odiorne, 3 Vet. App. 456.  The examiner found that his eyes were normal.  The STRs provide evidence against his claim because they do not show that he had symptoms or a diagnosis of an eye disability during service or at separation.  

In April 2009, VA treatment records note diagnoses of hyperopic astigmatism in the left eye and cataracts in both eyes.  He also had bilateral eyelid ptosis.  

In April 2009 he underwent a VA examination.  He complained of blurred vision for many years.  He reported eye trauma at age 15 when he was hit by a car.  He stated that he suffered no vision loss and it resolved without complications.  The examiner diagnosed cataracts in both eyes and dermatochalasis of both eyelids.  The examiner opined that the diagnosed conditions were not caused or aggravated by service.  However, no rationale for the opinion was provided.  Therefore, the examination is inadequate and not probative evidence.  

With regard to photophobia, the April 2009 VA examiner acknowledged that the Veteran reported it in service.  However, the Veteran did not report photophobia at his examination and therefore the examiner concluded that there was no currently existing photophobia.  This portion of the examination is adequate because the examiner concluded that the Veteran did not have photophobia.  The other medical evidence of record does not show that the Veteran had photophobia during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As the Veteran has not had photophobia during the appeal period, the first element of a service connection claim is not satisfied and service connection cannot be granted for photophobia.  Hickson, 12 Vet. App. at 253.

In June 2013 the Veteran underwent a new VA examination.  The examiner provided a negative opinion.  He explained that the type and extent of the bilateral cataracts at the previous examination in April 2009 was consistent with the Veteran's age at the time of the examination; he was 60 years old.  The cataracts were typical for a 60 year old with no outside trauma or influence.  There were no traumatic components to the cataracts and they "would not have developed during his active service because it is mainly an aging process beginning in [the] late 50's or early 60's years of age."  The examiner also concluded that the Veteran's dermatochalasis was "purely an aging process of his eyelids," and that his presentation was "classic for older age onset dermatochalasis and it did not develop in or was aggravated by service."  The VA examiner's opinion provides significant probative evidence against the Veteran's claim.  

The Veteran has not made a specific argument as to how his cataracts and dermatochalasis are related to service.  There is no pertinent lay evidence to support his claim.  

The most probative evidence of record is the June 2013 VA examination and opinion, which shows a detailed review of the STRs and provides a rationale for the negative opinion.  The examiner specifically attributed the Veteran's eye conditions to aging, not service.  The nexus requirement of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Service connection for an eye disorder characterized by vision loss is not warranted.  







							(Continued on the next page)

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for an eye condition is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


